REQUESTED BY: Senator Donald L. Wagner Nebraska State Senator State Capitol Building Lincoln, Nebraska 68509
Dear Senator Wagner:
This is in response to your letter of March 7, 1983, in which you referred to our Opinion Number 35 relating to the constitutionality of LB 44 dealing with obsolete statutes. Your specific question was whether a bill to repeal `obsolete' sections all occurring in the same Chapter of the Revised Statutes would be considered to contain but `one subject' and thus constitutional.
In considering your question it is necessary to review a specific chapter and determine whether `one subject' is confined to one Chapter. If, for instance we look at Chapter 81, we find that it covers a great range of subjects, some of them are the Department of Agriculture, the Department of Labor, the State Fire Marshal, independent boards and commissions, state-owned motor vehicles, the Department of Economic Development, and numerous others. In our opinion these subjects are of such variance that they would clearly affect different interest groups within the state. As a result the repeal of purportedly obsolete statutes in one such chapter would be going beyond the constitutional requirement of one subject.
As we have stated before it is necessary to look at the bill and determine if the amendatory sections (or repealing sections) are part of the subject matter of the bill. InVan Horn v. State, 46 Neb. 62, 74 (1895), it was held that legislation is `single' in subject matter `so long as the act has but a single main purpose and object.' In determining what that main object is we must look to the bill itself to ascertain whether or not it contains more than one subject.Id. at 72; and Midwest Popcorn Co. v. Johnson,152 Neb. 867, 871 and 872 (1950). In Opinion Number 35 we stated that the possibility of obsolescence does not create subject matter commonality among otherwise unrelated statutes. Further a review of the contents of a given Chapter such as Chapter 81, leads us to believe that the repeal of `obsolete' sections on a Chapter basis would not meet the `one subject' test as required under Article III, Section 14
of the Constitution of Nebraska.
Very truly yours, PAUL L. DOUGLAS Attorney General Royce N. Harper Assistant Attorney General